                                 Date Filed 11/02/18      Entry Number 16     Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION
                                     IN ADMIRALTY

In the matter of the Complaint of             )   Civil Action No.: 2:18-cv-02396-DCN
MORAN ENVIRONMENTAL                           )
RECOVERY, LLC, as the owner of the            )
vessel “Miss June” and her engines,           )        RESPONSE TO CLAIM OF PENNY J.
tackle, appurtenances, etc.                   )            BARNETT AS PERSONAL
                                              )       REPRESENTATIVE OF THE ESTATE OF
For exoneration from, or limitation of,       )              EDWARD BARNETT
liability.                                    )


           Plaintiff-in-Limitation Moran Environmental Recovery, LLC (“Moran”), answering the

 Claim of Penny J. Barnett as Personal Representative of the Estate of Edward Barnett, would

 allege and say:

1.        Each and every allegation of the Claim not herein specifically admitted is expressly

denied.

2.        In response to Paragraph 1 of the Claim, Moran re-asserts the allegations of its

Complaint.

3.        Moran admits so much of the allegations contained in Paragraph 2 as allege that “as a

result of the incident of the vessel set forth in the Complaint on the date dated, Edward Barnett

suffered blunt trauma and immediately died.” However, Moran denies all remaining allegations

contained in Paragraph 2.

4.        Moran admits the allegations of Paragraph 3 of the Claim.

5.        Moran denies the allegations of Paragraph 4 of the Claim.

6.        Moran admits the allegations of Paragraph 5 of the Claim.

                   Responding to First Claim for Relief – Jones Act (Negligence)




                                                  1
                                Date Filed 11/02/18       Entry Number 16       Page 2 of 7




7.     In response to Paragraph 6 of the Claim, each and every defense or allegation set forth

above is realleged and repeated herein as if set forth verbatim.

8.     Moran denies the allegations of Paragraph 7, 8, and 9 of the Claim.

                 Responding the Second Claim for Relief – Unseaworthiness

9.     In response to Paragraph 10 of the Claim, each and every defense or allegations set forth

above is realleged and repeated herein as if set forth verbatim.

10.    Moran denies the allegations of Paragraph 11, 12, and 13 of the Claim.

                                            FIRST DEFENSE

1.     Each and every defense or allegation set forth hereinabove is realleged and repeated here

verbatim.

2.     Claimant’s Claim fails to state a claim upon which relief can be granted.

                                          SECOND DEFENSE

3.     Each and every defense or allegation set forth hereinabove is realleged and repeated here

verbatim.

4.     The injuries and damages complained of, if any, by the Claimant, were not due to any

negligence, fault or want of due care on the part of the Plaintiff-in-Limitation, or its failure to

provide Claimant with adequate and safe equipment or a safe place to work; rather, Claimant’s

alleged injuries and damages are solely due to and caused by the negligence, fault and or want of

due care on the part of the Claimant. In the alternative, if any liability is found against the

Plaintiff-in-Limitation, then the Claimant is guilty of comparative or contributory negligence

which was the proximate cause of his injuries, in such particulars as will be shown at trial, which

comparative or contributory negligence is pleaded in mitigation or embar to the injuries or

damages complained of by the Claimant, and requires the reduction of such damages.




                                                 2
                                Date Filed 11/02/18       Entry Number 16        Page 3 of 7




                                           THIRD DEFENSE

5.     Each and every defense or allegation set forth hereinabove is realleged and repeated here

verbatim.

6.     If the Claimant was required to use any tools and/or equipment or to perform any

procedures that caused or contributed to any injury, which is denied, the Claimant misused any

such tools and/or equipment and/or failed to properly and carefully perform such procedures,

which cause or contributed to produce the injuries alleged.

                                          FOURTH DEFENSE

7.     Each and every defense or allegation set forth hereinabove is realleged and repeated here

verbatim.

8.     The damages alleged by the Claimant were the result of intervening and/or superseding

causes that were not related to any acts or omissions of the Plaintiff-in-Limitation.

                                            FIFTH DEFENSE

9.     Each and every defense or allegation set forth hereinabove is realleged and repeated here

verbatim.

10.    Plaintiff-in-Limitation avers that the Claimant’s alleged injuries, if any, were caused by

preexisting conditions, or other conditions or factors.

                                            SIXTH DEFENSE

11.    Each and every defense or allegation set forth hereinabove is realleged and repeated here

verbatim.

12.    Plaintiff-in-Limitation denies any of its actions or omissions or the acts or omissions of

its agents and employees proximately caused Claimant’s alleged injuries.




                                                 3
                                  Date Filed 11/02/18        Entry Number 16          Page 4 of 7




                                            SEVENTH DEFENSE

13.     Each and every defense or allegation set forth hereinabove is realleged and repeated here

verbatim.

14.     In the alternative, without waiving its denial of liability to Claimant, Plaintiff-in-

Limitation avers that it is entitled to apportionment of any awarded damages against it among

other parties and other causes which contributed to Claimant’s alleged injuries and damages.

                                             EIGHTH DEFENSE

15.     Each and every defense or allegation set forth hereinabove is realleged and repeated here

verbatim.

16.     To the extent that Claimant has entered into settlements or received funds for the alleged

injuries and damages made the basis of this action with other persons, corporations, entities or

firms which are not parties to this action, any damages recoverable by Claimant in this action

should be offset or reduced by the total amount of such settlements.

                                              NINTH DEFENSE

17.     Each and every defense or allegation set forth hereinabove is realleged and repeated here

verbatim.

18.     Plaintiff-in-Limitation is entitled to exoneration from, or, to limit its liability pursuant to the

Limitation of Liability Act, 46 U.S.C. § 181 et seq. to the value of the MISS JUNE and her engines

which is the subject of the action.

                                              TENTH DEFENSE

19.     Each and every defense or allegation set forth hereinabove is realleged and repeated here

verbatim.




                                                    4
                                Date Filed 11/02/18       Entry Number 16         Page 5 of 7




20.    Plaintiff-in-Limitation denies that it violated the general maritime laws of the United States,

the maritime laws of the United States as modified by the Jones Act, the maritime laws of the

United States as modified by the Longshore and Harbor Workers’ Compensation Act, or any other

laws, and further denies that it was negligent or breached any duty owing to the Claimant.

                                         ELEVENTH DEFENSE

21.    Each and every defense or allegation set forth hereinabove is realleged and repeated here

verbatim.

22.    Plaintiff-in-Limitation may rely upon all properly provable defenses, including but not

limited to prior injury, release, statute of limitations, waiver, and any other affirmative defenses

based on facts not yet discovered, and reserves the right to assert such defenses in mitigation of

or embar to Claimant's claims, to amend its Response, and to amend and allege additional

affirmative defenses of which it becomes aware up to and including the time of trial.

       WHEREFORE, having fully responded to Penny J. Barnett as Personal Representative of

the Estate of Edward Barnett’s Claim, Plaintiff-in-Limitation Moran Environmental Recovery, LLC

prays the same be dismissed with costs assessed against Claimant.


                                                        TECKLENBURG & JENKINS, LLC

                                                             s/ Paul F. Tecklenburg
                                                        Paul F. Tecklenburg, Fed. ID #3702
                                                        Rivers T. Jenkins, III, Fed. ID #5631
                                                        1819 Meeting Street Road, Suite A(29405)
                                                        P.O. Box 20667
                                                        Charleston, South Carolina 29413
                                                        Telephone: (843) 534-2628
                                                        Facsimile: (843) 534-2629
                                                        pft@tecklaw.net; rtj@tecklaw.net
                                                        Attorneys for Plaintiff-in-Limitation
 Charleston, South Carolina
 November 26, 2018




                                                  5
